DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

 Response to Amendment
	Applicant amendments filed 12/20/2021 have been entered. 

Status of Claims
	Claims 1-12 and 25-32 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29 recites “means for positioning the cartridge such that the set of channels is in a substantially vertical orientation for dispensing the liquid into the opening of the entrance region.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6, 8-9, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1) in view of Gascoyne (US-2003/0121788-A1) and Pechter (US-2005/0019224-A1).
Regarding claim 1, Ono teaches a liquid evaluation system comprising: 
a cartridge (micro flow path chip 30) including a channel (flow paths 27) for holding liquid, the cartridge (30) including ([0037], Figures 3A-3G): 
a first plate (first plate 11) including a first region of an internal facing surface forming a first side of the channel (27) and a first side of an entrance region (first recessed part 15) for the channel (27) ([0027], Figures 1A-1G); and
	 It is understood from Figures 1A-1G that the first plate 11 will have an internal surface that will form a side of a channel (flow paths 27), as well as forming the first side of an entrance region in the form of first recessed parts 15.
a second plate (second plate 21) including a second region of an internal facing surface forming a second side of the channel (27) and a second side of the entrance region (fourth recessed parts 24) for the channel (27), wherein the first region and the second region are configured to have an affinity for the liquid, and wherein a separation between the first plate (11) and the second plate (21) causes the liquid to be pulled into 
It is understood that Figures 3A-3G combines the first plate 11 and second plate 21 to make the micro flow path chip 30 ([0037]). Where the first recessed parts 15 (first side of the entrance region) and the fourth recessed parts 24 (second side of the entrance region) together form the fluid introducing ports 31 (entrance region) ([0037], Figures 1A-1G, 2A-2G, 3A-3G). 
Ono further teaches wherein at least one of: the first plate or the second plate, includes a tapered entrance surface forming at least a portion of the entrance region located between the first and second plates. 
It is seen in an alternative embodiment of Ono depicted in Figure 4A that there are first recessed parts 44 that are open on one side surface 42, where the recessed parts 44 are triangles with a width gradually decreasing from one side surface to the center ([0051]). It is understood that Figure 4A shows an alternative shape for the first recessed part, and is a matter of choice obvious to one skilled in the art. 
Ono does not teach wherein at least a portion of a lateral extent of the channel and/or the entrance region for the channel, is defined by a surface treatment located on at least one of the internal facing surface of the first plate or the internal facing surface of the second plate, wherein the surface treatment prevents the liquid from spreading outside the channel and/or the entrance region for the channel, and wherein a gap is present between the internal facing surface of the first plate and the internal facing surface of the second plate in a barrier region located Serial No. 16/497,650Page 2 of 17immediately adjacent to the portion of the channel and/or the entrance region for the channel having the lateral extent defined by the surface treatment.

Specifically, Gascoyne teaches where virtual channels are defined by either hydrophilic or hydrophobic surface coatings (Gascoyne; [0028]). 
It would have been obvious to one skilled in the art to modify the recesses and grooves of Ono that create the introducing port and flow paths such that they have a hydrophobic coating as taught by Gascoyne that will further define the recesses and grooves because Gascoyne teaches that the virtual channels provide preferential fluid flow direction (Gascoyne; [0028]). 
	Ono and Gascoyne do not specifically teach how the coatings will define the virtual channels. 
	In the analogous art of virtual well plate systems, Pechter teaches hydrophilic and hydrophobic areas on a glass plate (Pechter; abstract, [0005]). 
	Specifically, Pechter teaches a virtual well plate system 10 with a glass plate 116 that has a hydrophobic field 130 provided on the glass plate to define a plurality of hydrophilic domains 132 (Pechter; [0087], [0088], Figure 4). There is lid 114 that has glass plate 136, where the glass plate 136 has hydrophobic field 142 that defines a plurality of hydrophilic fields 144, equal to the dimensions and spacing of hydrophilic domains 132 on glass plate 116 (Pechter; [0089], [0090], Figure 4). [0095] states that the hydrophobic masked regions 130 and 142 that surround each virtual well 160 ensures that the liquid stays in the virtual wells 160 and do not migrate or travel to adjacent virtual wells. It is further seen in Figure 5 that when the glass 
	It would have been obvious to one skilled in the art to modify the hydrophobic coating of Gascoyne such that it similarly surrounds the recessed and grooved elements of Ono because Pechter teaches that with the hydrophobic masked regions, it ensures that liquid stays within the region and does not travel to other areas (Pechter; [0095]).  
	It is understood that modified Ono teaches where the recesses and grooves that form the fluid introducing ports 31 and fluid flow paths 27 will now have a hydrophobic region that is placed on lateral sides of the recesses and grooves, such that it is not the solid surface of the plates that separates them but instead the hydrophobic coating. It is further understood that the hydrophobic regions on the two plates will not contact each other similar to that seen in Figure 5 of Pechter, and will therefore be a gap present between the internal facing surface of the first plate and the internal facing surface of the second plate, where the hydrophobic regions form a barrier region located immediately adjacent to the portion of the channel and/or entrance region for the channel having the lateral extent defined by the surface treatment (hydrophobic coating/regions). 
Regarding claim 2, modified Ono further teaches wherein a proximal end of the first plate and a proximal end of the second plate are aligned, and wherein the entrance region includes an opening located between the proximal end of the first plate and the proximal end of the second plate to enable liquid to be dispensed therein.
It is understood that the first plate 11 and second plate 21 of Ono are joined together to form the micro flow path chip 30 (Ono; [0037]). It is stated by [0035] of Ono that the recessed 
Regarding claim 3, modified Ono further teaches wherein the entrance region for the channel has a larger depth than a depth for the channel at an entrance of the channel located immediately adjacent to the entrance region for the channel.
It is understood that Figure 1E of Ono is a cross section of line A-A seen in Figure 1D, where 15 is the first recessed part (first side of the entrance region), and Figure 2E is a cross section of line C-C in Figure 2D, where 24 is the fourth recessed part (second side of the entrance region) ([0025], [0030]). It is seen in Figure 3E that this is a cross-section view of line F-F in Figure 3D, where Figures 3A-3G show when the first plate 11 and second plate 21 are joined ([0036], [0037]). It is understood from the cross-section view shown in Figure 3E that the depth of the fluid introducing port 31 (entrance region) will be greater than the depth for the flow path 27 (channel). 
Regarding claim 6, modified Ono further teaches wherein the first region of the internal facing surface of the first plate includes a coating configured to have an affinity for the liquid.
Pechter paragraph [0135] recites “… that virtual wells are not only hydrophilic wells in a hydrophobic field, but are any surface modification, etc. that orders or retains drops in a defined spatial array.” It is understood that there is a coating that has an affinity for liquid on the internal facing surfaces of the glass plates 116 and 136 of Pechter.

Regarding claim 8, modified Ono further teaches wherein the surface treatment comprises a coating applied to the at least one of the internal facing surface of the first plate or the internal facing surface of the second plate, wherein the coating is configured to be repellant to the liquid.
It is understood that Ono will now be modified to have the hydrophobic coating that forms hydrophobic fields as taught by Gascoyne and Pechter, where a hydrophobic coating is repellent to liquid, see claim 1 supra. 
Regarding claim 9, modified Ono further teaches wherein the surface treatment comprises at least one of: a groove formed in the internal Serial No. 16/497,650Page 4 of 17facing surface of the first plate or a groove formed in the internal facing surface of the second plate.
It is understood that Ono teaches where the recessed parts 15 (first side of the entrance region) is formed by recesses in the first plate 11 and that the fourth recesses 24 (second side of the entrance region) and grooves 27’ (grooves 27’ form the flow paths 27) is formed by recesses in the second plate 21 ([0027], [0030], [0038]). It is understood that these recesses and grooves are surface treatments. 

Regarding claim 30, Ono teaches a liquid evaluation system comprising: 

a first plate (11) including an internal facing surface forming a first side of each channel (27) in the plurality of channels (27) and a first side of an entrance region (15) for each channel (27) in the plurality of channels (27), 
It is understood from Figures 1A-1G that the first plate 11 will have an internal surface that will form a side of a channel (flow paths 27), as well as forming the first side of an entrance region in the form of first recessed parts 15.
a second plate (21) including an internal facing surface forming a second side of each channel (27) in the plurality of channels (27) and a second side of the entrance region (24) for each channel (27) in the plurality of channels (27), wherein a separation between the first plate (11) and the second plate (21) causes the liquid to be pulled into a corresponding entrance region for a channel (27) and the channel (27) by capillary action, 
It is understood that Figures 3A-3G combines the first plate 11 and second plate 21 to make the micro flow path chip 30 ([0037]). Where the first recessed parts 15 (first side of the entrance region) and the fourth recessed parts 24 (second side of the entrance region) together form the fluid introducing ports 31 (entrance region) ([0037], Figures 1A-1G, 2A-2G, 3A-3G). 
wherein a proximal end of the first plate (11) and a proximal end of the second plate (21) are aligned, and wherein the entrance region (31) for each channel (27) in the plurality of channels (27) includes an opening located between the proximal end of the 
It is understood from Figures 1A-1G that the first plate 11 will have an internal surface that will form a side of a channel, as well as has an entrance region in the form of first recessed parts 15. The second plate 21 has an internal facing surface that will have a surface that defines the flow paths 27 (channels), with fourth recessed parts 24 forming an entrance region. It is understood that Figures 3A-3G combines the first plate 11 and second plate 21 to make the micro flow path chip 30 ([0037]). It is stated by [0037] that first recessed parts 15 (entrance region of the first plate) and fourth recessed parts 24 (entrance region of the second plate) form the respective fluid introducing ports 31, which are seen to open at the proximal end of the two aligned plates. 
Ono further teaches wherein the first plate has a tapered entrance surface on the internal facing surface forming at least a portion of the entrance region located between the first and second plates for each channel in the plurality of channels. 
It is seen in an alternative embodiment of Ono depicted in Figure 4A that there are first recessed parts 44 that are open on one side surface 42, where the recessed parts 44 are triangles with a width gradually decreasing from one side surface to the center ([0051]). It is understood that Figure 4A shows an alternative shape for the first recessed part, and is a matter of choice obvious to one skilled in the art. 
Ono does not teach Serial No. 16/497,650Page 8 of 17wherein, for two adjacent channels in the plurality of channels, at least a portion of a lateral extent of an area between the adjacent channels is defined by a surface treatment located on at least one of the internal facing surface of the first plate or the 
In the same problem solving area of methods for controlling fluid flow, Gascoyne teaches virtual channels (Gascoyne; [0028]). 
Specifically, Gascoyne teaches where virtual channels are defined by either hydrophilic or hydrophobic surface coatings (Gascoyne; [0028]). 
It would have been obvious to one skilled in the art to modify the recesses and grooves of Ono that create the introducing port and flow paths such that they have a hydrophobic coating as taught by Gascoyne that will further define the recesses and grooves because Gascoyne teaches that the virtual channels provide preferential fluid flow direction (Gascoyne; [0028]). 
	Ono and Gascoyne do not specifically teach how the coatings will define the virtual channels. 
	In the analogous art of virtual well plate systems, Pechter teaches hydrophilic and hydrophobic areas on a glass plate (Pechter; abstract, [0005]). 
	Specifically, Pechter teaches a virtual well plate system 10 with a glass plate 116 that has a hydrophobic field 130 provided on the glass plate to define a plurality of hydrophilic domains 132 (Pechter; [0087], [0088], Figure 4). There is lid 114 that has glass plate 136, where the glass plate 136 has hydrophobic field 142 that defines a plurality of hydrophilic fields 144, 
	It would have been obvious to one skilled in the art to modify the hydrophobic coating of Gascoyne such that it similarly surrounds the recessed and grooved elements of Ono because Pechter teaches that with the hydrophobic masked regions, it ensures that liquid stays within the region and does not travel to other areas (Pechter; [0095]).  
	It is understood that modified Ono teaches where the recesses and grooves that form the fluid introducing ports 31 and fluid flow paths 27 will now have a hydrophobic region that is placed on lateral sides of the recesses and grooves, such that it is not the solid surface of the plates that separates them but instead the hydrophobic coating. It is further understood that the hydrophobic regions on the two plates will not contact each other similar to that seen in Figure 5 of Pechter, and will therefore be a gap present between the internal facing surface of the first plate and the internal facing surface of the second plate, where the hydrophobic regions form a barrier region located immediately adjacent to the portion of the channel and/or entrance region for the channel having the lateral extent defined by the surface treatment (hydrophobic coating/regions). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1), Gascoyne (US-2003/0121788-A1), and Pechter (US-2005/0019224-A1), and in further view of Attridge (US-5192502-A). 
Regarding claim 4, modified Ono teaches the system of claim 1. Modified Ono does not teach wherein one of: the first plate or the second plate, extends further than the other of: the first plate or the second plate, beyond the entrance region for the channel located between the first plate and the second plate, to assist with dispensing the liquid, and wherein the entrance region for the channel extends into a defined area of the one of: the first plate or the second plate, wherein the defined area is located further than the other of: the first plate or the second plate.
In the analogous art of capillary cavities made via plates, Attridge teaches a device with an upper and lower plate with a cell cavity (Attridge; column 2 lines 4-6, 10-11, 28-30, column 5 lines 28-34).
Specifically, Attridge teaches an upper transparent plate 1 and a lower transparent plate 2 where plates are parallel with a cell cavity 3 open on both ends (Attridge; column 5 lines 28-34, Figure 1). Attridge further teaches where the lower plate 2 is larger than plate 1, where the lower plate has section 4 that extends away from an aperture (Attridge; column 5 lines 35-39, Figure 1). 
It would have been obvious to one skilled in the art to modify the lower plate of modified Ono such that it extends beyond the upper plate as taught by Attirdge because Attridge teaches that the extended section of the plate acts as a retentive platform onto which 
It is understood that by extending second plate of Ono, the extended section will be the retentive platform where a sample will be applied as taught by Attridge, and thus the entrance region will be extended to this section as well. Therefore the entrance region on the second plate will be defined in an area further than the first plate. 

Claim 5 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1), Gascoyne (US-2003/0121788-A1), and Pechter (US-2005/0019224-A1), and in further view of Van’t Oever (US-2016/0231163-A1).
Regarding claim 5, modified Ono teaches the system of claim 1. Modified Ono does not teach wherein at least one of: the first plate or the second plate, includes a set of markings corresponding to at least one volume of the liquid held in the channel.
In the analogous art of microfluidic devices for measuring a volume of liquid, Van’t Oever teaches a device with a receptacle to receive fluid and a capillary channel (Van’t Oever; abstract, [0015]). 
Specifically, Van’t Oever teaches a visible scale that provides a quantitative volume of liquid that may be applied by laser marking or scribing the surface of the support supporting the capillary channel (Van’t Oever; [0027], Figure 1D). [0058] states that the scale is provided in the area of a second part 7 of the channel in Figures 1A-1D. 

Regarding claim 31, modified Ono teaches the system of claim 30. Modified Ono does not teach further comprising an imaging device configured to acquire image data of the channel.
In the analogous art of microfluidic devices for measuring a volume of liquid, Van’t Oever teaches a device with a receptacle to receive fluid and a capillary channel (Van’t Oever; abstract, [0015]). 
Specifically, Van’t Oever teaches where there is a scale that may be read by visual detection means, such as a camera (Van’t Oever; [0058]). It is understood that the device of Van’t Oever is a device for measuring the volume of a liquid, where there is a capillary channel that has a first part 6 and second part 7 that has a different capillary pressure in comparison to first part 6, where there is a scale provided in the area of the second part 7 (Van’t Oever; [0058]). It is understood that the camera acquires image data of the channel. 
It would have been obvious to one skilled in the art to modify the device of modified Ono such that there is a visual detection means as taught by Van’t Oever because Van’t Oever uses the camera to image the scale, where the scale indicates a quantitative volume of liquid within the channel (Van’t Oever; [0058]). 

Claim 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1), Gascoyne (US-2003/0121788-A1), and Pechter (US-2005/0019224-A1), and in further view of Schmid (US-2008/0066523-A1). 
Regarding claim 6, modified Ono teaches the system of claim 1. If it is determined that modified Ono does not teach wherein the first region of the internal facing surface of the first plate includes a coating configured to have an affinity for the liquid, in the analogous art of plates with a channel to receive a test volume, Schmid teaches a hydrophilic coating (Schmid; [0006], [0010], [0011]).
Specifically, Schmid teaches where the plate may be sugar-base-coated or corona-aerosol treated to enhance the hydrophilic effect on the plate (Schmid; [0010]). Other treatments to enhance the hydrophilic effect include plasma or UV-light treatments (Schmid; [0011]). 
It would have been obvious to one skilled in the art to modify the plate of modified Ono such that there is a hydrophilic coating as taught by Schmid because Schmid teaches that a hydrophilic surface allows fluid to be wicked completely into a channel (Schmid; [0007]).  

Claim 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1), Gascoyne (US-2003/0121788-A1), and Pechter (US-2005/0019224-A1), and in further view of Sibbald (GB-2275428-A). 
Regarding claim 7, modified Ono teaches the system of claim 1. Modified Ono does not teach wherein at least a portion of a lateral extent of at least one of: the channel or the 
In the analogous art of fluid conduits assembled by the combination of a pair of plates, Sibbald teaches where the plates are arranged parallel to one another (Sibbald; page 1 paragraph 1 and 5). 
Specifically, Sibbald teaches where a pair of glass plates are connected together with a mixture of UV curing adhesive 9 and spherical resin spacers 10 (page 3 paragraph 1 and Figure 2). It is understood that the adhesive 9 and spherical spacers 10 form a conduit 6 (see Figure 2 and page 2 paragraph 6). Further, as stated by page 3 paragraphs 1-2, the spheres used in Sibbald have a diameter of 9 microns, and during assembly the adhesive and spheres are disposed on the flat surface of one plate, where the second plate is then pressed on top of the first and clamping until the separation of the plates is only slightly larger than the diameter of the spheres. 
It would have been obvious to one skilled in the art to modify the device of modified Ono such that it has the spheres as taught by Sibbald because Sibbald teaches that the spheres allow the plates to be parallel and spaced apart from one another (Sibbald; page 2 paragraph 6). 
It is stated by [0039] of Ono that the first plate 11 and second plate 21 are joined through adhesion with an organic adhesive and thermal compression bond. It is understood that the spheres of Sibbald will be integrated into the adhesive of Ono similar to how it is seen in Sibbald. 
Regarding claim 10, modified Ono teaches the system of claim 1. Modified Ono does not teach wherein the cartridge further includes a plurality of physical structures located along a height between the first plate and the second plate, wherein each of the plurality of physical structures has a size corresponding to a desired spacing between the first plate and the second plate at the location of the physical structure.
In the analogous art of fluid conduits assembled by the combination of a pair of plates, Sibbald teaches where the plates are arranged parallel to one another (Sibbald; page 1 paragraph 1 and 5). 
Specifically, Sibbald teaches where a pair of glass plates are connected together with a mixture of UV curing adhesive 9 and spherical resin spacers 10 (page 3 paragraph 1 and Figure 2). It is understood that the adhesive 9 and spherical spacers 10 form a conduit 6 (see Figure 2 and page 2 paragraph 6). Further, as stated by page 3 paragraphs 1-2, the spheres used in Sibbald have a diameter of 9 microns, and during assembly the adhesive and spheres are disposed on the flat surface of one plate, where the second plate is then pressed on top of the first and clamping until the separation of the plates is only slightly larger than the diameter of the spheres. 
It would have been obvious to one skilled in the art to modify the device of modified Ono such that it has the spheres as taught by Sibbald because Sibbald teaches that the spheres allow the plates to be parallel and spaced apart from one another (Sibbald; page 2 paragraph 6). 
It is stated by [0039] of Ono that the first plate 11 and second plate 21 are joined through adhesion with an organic adhesive and thermal compression bond. It is understood 
Regarding claim 11, modified Ono teaches the system of claim 10. Modified Ono further teaches wherein the plurality of physical structures comprise a plurality of ball spacers, see claim 10 supra.
Regarding claim 12, modified Ono teaches the system of claim 10. Modified Ono further teaches wherein the plurality of physical structures comprise protrusions from at least one of: the internal facing surface of the first plate or the internal facing surface of the second plate.
It is understood that the resin spheres of Sibbald will be placed on one of the plates, and the spheres will therefore protrude from the surface of whichever plate they are placed on. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1). 
Regarding claim 25, Ono teaches a liquid evaluation system comprising: 
a cartridge (micro flow path chip 30) including a set of channels (flow paths 27) for holding liquid, the cartridge including ([0037], Figures 3A-3G): 
	It is understood that Figures 1A-1G show a first plate 11, with Figures 2A-G showing a second plate 21, and Figures 3A-3G shows the micro flow path chip 30 that is formed by first and second plates 11 and 21 ([0027], [0030], [0037]). It is further seen in Figure 2A that there are flow paths 27, which are understood to be a set of channels.    
a first plate (first plate 11) including an internal facing surface forming a first side of each channel (27) in the set of channels (27) and a first side of an entrance region 
It is understood from Figures 1A-1G that the first plate 11 will have an internal surface that will form a side of a channel (flow paths 27), as well as forming the first side of an entrance region in the form of first recessed parts 15.
a second plate (second plate 21) including an internal facing surface forming a second side of each channel (27) in the set of channels (27) and a second side of the entrance region (fourth recessed parts 24) for each channel (27) in the set of channels (27), wherein a separation between the first plate (11) and the second plate (21) causes the liquid to be pulled into a corresponding entrance region for a channel (27) and the channel (27) by capillary action ([0033], [0034], Figures 2A-2G), 
It is understood that Figures 3A-3G combines the first plate 11 and second plate 21 to make the micro flow path chip 30 ([0037]). Where the first recessed parts 15 (first side of the entrance region) and the fourth recessed parts 24 (second side of the entrance region) together form the fluid introducing ports 31 (entrance region) ([0037], Figures 1A-1G, 2A-2G, 3A-3G).
wherein a proximal end of the first plate (11) and a proximal end of the second plate (21) are aligned, and wherein the entrance region for each channel (27) in the set of channels (27) includes an opening located between the proximal end of the first plate (11) and the proximal end of the second plate (21) to enable liquid to be dispensed therein.
It is understood from Figures 1A-1G that the first plate 11 will have an internal surface that will form a side of a channel, as well as has an entrance region in the form of first recessed 
Ono further teaches wherein the first plate has a tapered entrance Serial No. 16/497,650Page 5 of 17surface on the internal facing surface forming at least a portion of the entrance region located between the first and second plates for each channel in the set of channels. 
It is seen in an alternative embodiment of Ono depicted in Figure 4A that there are first recessed parts 44 that are open on one side surface 42, where the recessed parts 44 are triangles with a width gradually decreasing from one side surface to the center ([0051]). It is understood that Figure 4A shows an alternative shape for the first recessed part, and is a matter of choice obvious to one skilled in the art. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1) in view of Gascoyne (US-2003/0121788-A1) and Pechter (US-2005/0019224-A1).
Regarding claim 26, Ono teaches the system of claim 25. Ono does not teach wherein, for each channel in the set of channels, at least a portion of a lateral extent of the channel and/or the entrance region for the channel, is defined by a surface treatment located on at 
In the same problem solving area of methods for controlling fluid flow, Gascoyne teaches virtual channels (Gascoyne; [0028]). 
Specifically, Gascoyne teaches where virtual channels are defined by either hydrophilic or hydrophobic surface coatings (Gascoyne; [0028]). 
It would have been obvious to one skilled in the art to modify the recesses and grooves of Ono that create the introducing port and flow paths such that they have a hydrophobic coating as taught by Gascoyne that will further define the recesses and grooves because Gascoyne teaches that the virtual channels provide preferential fluid flow direction (Gascoyne; [0028]). 
	Ono and Gascoyne do not specifically teach how the coatings will define the virtual channels. 
	In the analogous art of virtual well plate systems, Pechter teaches hydrophilic and hydrophobic areas on a glass plate (Pechter; abstract, [0005]). 
	Specifically, Pechter teaches a virtual well plate system 10 with a glass plate 116 that has a hydrophobic field 130 provided on the glass plate to define a plurality of hydrophilic domains 132 (Pechter; [0087], [0088], Figure 4). There is also lid 114 that has glass plate 136, 
	It would have been obvious to one skilled in the art to modify the hydrophobic coating of Gascoyne such that it similarly surrounds the recessed and grooved elements of Ono because Pechter teaches that with the hydrophobic masked regions, it ensures that liquid stays within the region and does not travel to other areas (Pechter; [0095]).  
	It is understood that modified Ono teaches where the recesses and grooves that form the fluid introducing ports 31 and fluid flow paths 27 will now have a hydrophobic region that is placed on lateral sides of the recesses and grooves, such that it is not the solid surface of the plates that separates them but instead the hydrophobic coating. It is further understood that the hydrophobic regions on the two plates will not contact each other similar to that seen in Figure 5 of Pechter, and will therefore be a gap present between the internal facing surface of the first plate and the internal facing surface of the second plate, where the hydrophobic regions form a barrier region located immediately adjacent to the portion of the channel and/or entrance region for the channel having the lateral extent defined by the surface treatment (hydrophobic coating/regions). 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1) in view of Sibbald (GB-2275428-A). 
Regarding claim 27, Ono teaches the system of claim 25. Ono does not teach wherein the cartridge further including a set of spacers located between the first plate and the second plate, wherein each spacer in the set of spacers defines a lateral extent of at least one of: a channel in the set of channels or an entrance region for a channel in the set of channels.
In the analogous art of fluid conduits assembled by the combination of a pair of plates, Sibbald teaches where the plates are arranged parallel to one another (Sibbald; page 1 paragraph 1 and 5). 
Specifically, Sibbald teaches where a pair of glass plates are connected together with a mixture of UV curing adhesive 9 and spherical resin spacers 10 (page 3 paragraph 1 and Figure 2). It is understood that the adhesive 9 and spherical spacers 10 form a conduit 6 (see Figure 2 and page 2 paragraph 6). Further, as stated by page 3 paragraphs 1-2, the spheres used in Sibbald have a diameter of 9 microns, and during assembly the adhesive and spheres are disposed on the flat surface of one plate, where the second plate is then pressed on top of the first and clamping until the separation of the plates is only slightly larger than the diameter of the spheres. 
It would have been obvious to one skilled in the art to modify the device of modified Ono such that it has the spheres as taught by Sibbald because Sibbald teaches that the spheres allow the plates to be parallel and spaced apart from one another (Sibbald; page 2 paragraph 6). 
. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1) in view of Gascoyne (US-2003/0121788-A1).
Regarding claim 28, Ono teaches the system of claim 25. Ono does not teach wherein a lateral extent of at least one of: a channel in the set of channels or an entrance region for a channel in the set of channels, is at least partially defined by a repellant region of the internal facing surface of at least one of: the first plate or the second plate.
In the same problem solving area of methods for controlling fluid flow, Gascoyne teaches virtual channels (Gascoyne; [0028]). 
Specifically, Gascoyne teaches where virtual channels are defined by either hydrophilic or hydrophobic surface coatings (Gascoyne; [0028]). 
It would have been obvious to one skilled in the art to modify the recesses and grooves of Ono that create the introducing port and flow paths such that they have a hydrophobic coating as taught by Gascoyne that will further define the recesses and grooves because Gascoyne teaches that the virtual channels provide preferential fluid flow direction (Gascoyne; [0028]). 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1) in view of translated Amirkhanian (JP-2013/156271-A). 
Regarding claim 29, Ono teaches the system of claim 25. Ono does not teach further comprising means for positioning the cartridge such that the set of channels is in a substantially vertical orientation for dispensing the liquid into the opening of the entrance region.
In the same problem solving area of cartridges and holders, Amirkhanian teaches a cartridge stand that holds a cartridge in an upright or vertical position (Amirkanian; [0010]). 
Specifically, Amirkanian teaches a capillary cartridge parking stand 600 that has two supports 605 on base 606 with notches 607 that are spaced apart to receive cartridge 100 (Amirkanian; [0034], Figure 6). 
It would have been obvious to one skilled in the art to include the bracket of Amirkanian to hold the cartridge in a vertical position because Amirkanian teaches that the bracket is capable of holding a capillary cartridge in a vertical position, where the vertical position facilitates gel movement within the microchannels of the cartridge (Amirkanian; [0035]). 
It is understood that the vertical position will have a similar effect on fluid. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-2013/0121877-A1), Gascoyne (US-2003/0121788-A1), Pechter (US-2005/0019224-A1), and Van’t Oever (US-2016/0231163-A1), and in further view of Lee (US-2012/0184464-A1). 
Regarding claim 32, modified Ono teaches the system of claim 31. Modified Ono does teach where there is a visual detection means such as a camera, however modified Ono is not specific as to if there is a computer system for receiving and storing image data of the channel.

Specifically, Lee teaches where an imaging device 50 captures images of droplets within a collection reservoir 10 (Lee; [0036] and Figure 3C). Further, the images may then be transferred/stored in a computer 60 (Lee; [0036]). 
It would have been obvious to one skilled in the art to modify the camera of modified Ono such that it is a digital imaging device able to send the images to a computer such that they can be stored as taught by Lee because Lee teaches that the computer is able to perform image processing (Lee; [0036]). 
Please note:  Applicant has claimed a control apparatus and only limitations to the controller/processor itself will have weight and not the steps the controller/processor will perform. For the steps of the controller/processor to have patentable weight, the applicant should include language defining the controller/processor as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 4-8, 10 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33-34, 40, 42, 45, 48 of copending Application No. 17/424,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are drawn to a device with an upper and lower plate where there is a channel for holding liquid, a means for separating the two plates, an extension region that extends beyond the proximal end of one of the plates, a repellent barrier that defines a deposition region with a height less than the separation distance at the entrance for the channel, a coating with an affinity for liquid, a separation between the first and second plate causing liquid to be pulled into the entrance of the channel via capillary action, a tapered entrance to the entrance region of the channel, and a plurality of markings on either the upper or lower plate to indicate volume of liquid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 10 of 17, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-6, 8-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ono (US-2013/0121877-A1), Gascoyne (US-2003/0121788-A1), and Pechter (US-2005/0019224-A1).
page 13 of 17, filed 12/20/2021, with respect to the rejection(s) of claim(s) 25, 26, 28, 30, 31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ono (US-2013/0121877-A1), Gascoyne (US-2003/0121788-A1), and Pechter (US-2005/0019224-A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796